Citation Nr: 1547776	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for Frey's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board originally considered and denied this claim in November 2014.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for remand in July 2015.


FINDINGS OF FACT

The weight of the evidence shows that the symptoms of the Veteran's Frey's syndrome are analogous to disfigurement of the face resulting in complete or exceptionally repugnant deformity of one side of the face, but not visible or palpable tissue loss, gross distortion or asymmetry, six or more characteristics of disfigurement, or moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but not higher, for Frey's syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.118, 4.124a, Diagnostic Codes (DC) 7800, 8205 (2002, 2008, 2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2004, prior to adjudication of his claim for service connection, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  Service connection was granted, and the claim on appeal is a downstream issue.  When the original claim was granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for Frey's syndrome in January 2005 and January 2012.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiners recorded the current symptoms and effect on the Veteran's life sufficient to address the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2011 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Veteran's Frey's syndrome is currently rated 30 percent disabling under Diagnostic Code 8205 for incomplete severe paralysis of cranial nerve V.  See 38 C.F.R. § 4.124a.  The Board finds that the Veteran's symptoms do not manifest in paralysis but instead are more similar to those considered by the skin codes.  The Court has held that the Board may change a diagnostic code so long as the reasons for the change are explained.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  As explained in more detail below, the Board is changing the diagnostic code because the evidence shows symptoms of Frey's syndrome more analogous to those considered by the skin code than those considered by the nerve code.  Furthermore, this decision results in an increase in disability rating, so safeguards for reductions in ratings are not for consideration with the change in diagnostic code.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

The RO granted an effective date of February 5, 1990 for service connection for the Veteran's Frey's syndrome disability.  For the skin analysis, the claims period includes revisions to the disability code that took place on August 30, 2002 and October 23, 2008.  Each rating code will be considered beginning on the date the law became effective, meaning, the law in place at the time of the 1990 claim will be considered for the entire claims period, the 2002 revision will be considered from August 30, 2002 forward, and the 2008 revision will be considered from October 23, 2008 forward.  The Veteran will be rated under the code most favorable to his claim.    

As the Frey's syndrome disability affects the Veteran's face, Diagnostic Code 7800 seems most appropriate to address the symptoms of embarrassment and "disfigurement" caused.  Diagnostic Code 7800, as effective in 1990, allows for a 50 percent rating for disfiguring scars of the head, face, or neck that resulted in complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral deformity.  38 C.F.R. § 4.118 Diagnostic Code (DC) 7800 (2002).

The changes effective on August 30, 2002 for Diagnostic Code 7800 allowed for a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008). A 50 percent evaluation was warranted for visible or palpable tissues loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent evaluation was warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  

Note (1) defined the eight characteristics of disfigurement as a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Note (3) explained that the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

The changes effective on October 23, 2008 added Notes (4) and (5) to Diagnostic Code 7800 but otherwise do not differ from the 2002 revision as to require recitation of the criteria herein.  38 C.F.R. § 4.118, DC 7800 (2014).  

Based on a review of the record, the Veteran's Frey syndrome meets the criteria for a 50 percent rating, but no higher, under the version of the schedule in effect prior to the 2002 amendments.  See 38 C.F.R. §§ 4.118, 4.124a.

The evidence shows that the profuse "sweating" or excretion of moisture from the Veteran's face is analogous to disfigurement of the face resulting in complete or exceptionally repugnant deformity of one side of the face.  See 38 C.F.R. § 4.118 Diagnostic Code (DC) 7800 (2002).  At VA examinations and the Board hearing, the Veteran consistently reported that when he eats, his face around the right temple excretes a colorless, odorless liquid to such an extent that it runs down his face and onto his clothing.  He reported embarrassment from this condition and a hesitation to eat in front of other people.  The VA examiners in January 2012 noted that the condition caused significant social problems and embarrassment.  The January 2005 VA examiner also recorded profuse sweating when eating.  The January 2012 examiner remarked that the condition profoundly and negatively affected the Veteran's quality of life and likened "the inconvenience of this bizarre eating/sweating problem to that of a severe facial scar which is disfiguring to the point of repugnance with strong symptoms and severe dysfunction."  Based on the examiner's classification, the Veteran meets the criteria for a 50 percent rating.  See 38 C.F.R. § 4.118 Diagnostic Code (DC) 7800 (2002).  

A 50 percent rating was the highest rating available for a general skin disability prior to the 2002 revision.  38 C.F.R. § 4.118 Diagnostic Code (DC) 7800 (2002).  The Veteran's Frey's syndrome does not warrant a rating in excess of 50 percent based on the skin criteria from the 2002 or 2008 revisions.  See 38 C.F.R. § 4.118, DC 7800 (2008, 2014).  There is no evidence to suggest that he has visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.  The VA examinations recorded no changes to the skin, tissue loss, distortion, asymmetry, or altered features.  The Veteran has also not reported any such symptoms.  The main symptom is the profuse excretion of fluid from his face.  The excretion symptom is rated 50 percent under the old criteria, because it can be repugnant and embarrassing similar to disfigurement.  However, there are no changes to the skin, tissue loss, distortion, asymmetry, or disfigured characteristics.  Therefore, a rating in excess of 50 percent for Frey's syndrome based on the skin codes is not warranted.  See 38 C.F.R. § 4.118, DC 7800 (2002, 2008, 2014).

As mentioned above, the Veteran was rated under Diagnostic Code 8205 for paralysis of cranial nerve V.  Indeed, the January 2012 VA examination and a disability benefits questionnaire identify cranial nerve V as causing the nerve dysfunction known as Frey's syndrome.  Nevertheless, there is no evidence of pain, functional difficulty, paralysis, or other nerve symptoms to warrant a compensable rating under Diagnostic Code 8205.  See 38 C.F.R. § 4.124a.  The January 2012 VA examiner recorded no pain, no paresthesias or dysesthesias, no difficulty chewing, no difficulty swallowing, and no difficulty speaking.  Similarly, the January 2005 VA examiner found no focal motor weakness, problems with chewing or swallowing, change in taste, or other neurological symptoms.  At the Board hearing, the Veteran also denied any functional problems with eating and chewing.  

At the Board hearing and the January 2012 examination, the Veteran reported numbness and tingling on the scar of the surgical site behind his right ear.  Numbness and tingling is considered by nerve diagnostic codes.  However, a compensable, 10 percent rating under Diagnostic Code 8205 requires incomplete, moderate paralysis.  38 C.F.R. § 4.124a, DC 8205.  Generally, sensory symptoms without any functional impact are considered mild and not moderate.  See id.  Here, the Veteran has specifically denied functional impact on his mouth and other facial muscles.  The VA examiners recorded normal facial function.  Numbness and tingling limited to the scar is mild in nature.  As such, the evidence does not show moderate paralysis of the cranial nerves, and a compensable rating under Diagnostic Code 8205 is not merited.  See 38 C.F.R. § 4.124a, DC 8205.     
          
All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for Frey's syndrome based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), particularly in light of the rare nature of this disability.  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider the disfiguring and repugnant effects of the "sweating" and the numbness and tingling at the surgical site.  To this extent, the skin code appreciates the embarrassment and negative effects on quality of life the same way it would for an exceptionally repugnant physical deformity.  The Veteran has not reported any other symptoms associated with his disability, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

ORDER

A 50 percent rating, but not higher, for Frey's syndrome is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


